Citation Nr: 0329499	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served with the New Philippines Scouts from May 
1946 to April 1949.  He died in April 1985, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The appellant's claim was previously denied in a January 1996 
Board decision.  In May 2003, the Board reopened the 
appellant's claim (on the basis of the submission of new and 
material evidence under 38 C.F.R. § 3.156 (2000)) and 
forwarded the case to a Veterans Health Administration doctor 
so as to procure a medical opinion based on a claims file 
review.  This development has been accomplished, and the case 
is again before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  At the time of the veteran's death, service connection 
was not in effect for any disorders.

3.  The medical evidence of record does not support the 
finding of a causal relationship between bronchopneumonia, 
the cause of the veteran's death, and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that substantial 
revisions have recently been made to the laws and regulations 
concerning VA's duties in developing a claim for a VA 
benefit.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  The VCAA redefines VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the appellant 
and obtained a medical opinion regarding the cause of the 
veteran's death from a VHA medical professional.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date.

The VA's duty to notify the appellant of the evidence 
necessary to substantiate her claim has also been met, as the 
RO informed her of the need for such evidence in a May 2001 
letter.  See 38 U.S.C.A. § 5103.  This issuance contains a 
specific explanation of the type of evidence necessary to 
substantiate the appellant's claim, as well as which portion 
of that evidence (if any) was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this regard, the Board also notes that 38 U.S.C.A. § 
5103(b)(1) prescribes that, if the requested information or 
evidence is not received by VA within one year from the date 
of the notification, no benefit may be paid or furnished by 
reason of the claimant's application.  The implementing 
regulation, 38 C.F.R. § 3.159(b)(1) (2003), also concerns 
VA's duty to notify claimants of the necessary information 
and evidence pursuant to 38 U.S.C.A. § 5103.  With respect to 
the time limitation, that regulation repeats the statutory 
language stating that "[i]f VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application."  The 
regulation, however, also sets forth the following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In PVA v. Secretary, Nos. 02-7007, -7008, -7009, -7010, (Fed. 
Cir. Sept. 22, 2003) the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 30-day 
period set forth in 38 C.F.R. § 3.159(b)(1), while perhaps 
intended to facilitate the earlier award of benefits in 
certain circumstances, might also lead to a premature denial 
of a claim that would be short of the one-year period set 
forth in 38 U.S.C.A. § 5103(a) and could result in confusion 
and inefficiency.  Because of this potentially prejudicial 
effect and the inconsistency between 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), the Federal Circuit invalidated 
38 C.F.R. § 3.159(b)(1).  

The Board has considered how PVA impacts the present case.  
Upon a review of the  claims file, the Board observes that 
the RO, in its May 2001 "duty to assist" letter, requested 
that the appellant submit additional evidence within 60 days.  
In that sense, the procedures incorporated in this letter are 
not consistent with the holding in PVA.

That having been noted, however, the Board has considered the 
totality of the record and the question of whether the 
appellant was actually prejudiced by the RO's actions.  In 
this regard, the Board notes that the RO did not issue a 
Statement of the Case addressing the issue on appeal until 
May 2002, approximately one year following the issuance of 
the "duty to assist" letter.  Also, in an August 2002 lay 
statement, the appellant notified the RO that "my records 
were sent to your office for process as mandated by law."

In effect, although the May 2001 letter may not have been 
entirely in line with the holding in PVA, the overall 
procedural development of this claim is consistent with 38 
U.S.C.A. § 5103(b)(1).  Given this, as well as the fully 
satisfactory completion of all evidentiary development of 
this case, the Board finds that Board action on this case at 
the present time is warranted, and a stay or remand in light 
of PVA would have no effect on the appellant other than to 
produce unnecessary delay and inconvenience.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

In the present case, the veteran died in October 1985, and 
his death certificate lists bronchopneumonia as the cause of 
his death.  At the time of death, service connection was not 
in effect for any disabilities.

The Board has reviewed the veteran's service medical records 
and observes that he was not specifically treated for any 
pulmonary complaints, symptoms, or disorders at any time 
during service.  These records indicate that he was placed on 
sick call in December 1948 and January 1949, but there is no 
indication of what he was treated for at that time.  

In a November 2000 statement, Dr. Mario S. Pablo noted that 
the veteran was treated for chronic obstructive pulmonary 
disease (COPD) from 1955 to 1980, "which he claims due to 
the rigors of military services while in the army."  Dr. 
Pablo further indicated that the veteran's bronchopneumonia 
was "certainly due to his COPD which weakens his 
resistance."  Nevertheless, Dr. Pablo also stated that "all 
records were destroyed in 1963 by the big fire in Aparri."  

In July 2003, the veteran's claims file was reviewed by a VHA 
physician.  This physician noted that the veteran's relevant 
medical records had apparently been destroyed by fire, and 
there were no details regarding his hospitalizations during 
service.  The doctor also indicated that significant damage 
due to bronchopneumonia (which had been described in several 
lay affidavits from comrades of the veteran), if shown, could 
have predisposed him to ongoing pulmonary infection and 
progressive damage to the lungs.  Without the pertinent 
service records, however, the physician was unable to 
determine the severity of the veteran's bronchopneumonia.  
The physician also called the prior diagnosis of COPD into 
question, as "[t]here is no accompanying data to 
substantiate that claim."  In light of the noted 
deficiencies in the records available for review, the 
examiner found it "impossible" to render any opinion 
regarding whether the cause of the veteran's death was 
etiologically related to service.

The Board has reviewed the noted medical records but finds 
that, in addition to the fact that no pulmonary 
symptomatology was documented during service, there is no 
competent post-service medical evidence relating a post-
service pulmonary disorder to service.  The December 2000 
private medical opinion reflects the veteran's reported 
history of respiratory symptoms dating back to service, but 
Dr. Pablo did not provide any commentary supporting the 
veteran's reported history.  Moreover, the July 2003 VHA 
opinion reflects that the absence of supporting medical 
evidence renders it impossible to provide a definitive 
opinion as to the etiology of the pulmonary disorder leading 
to the veteran's death.

Rather, the only evidence of record actually supporting the 
appellant's claim is lay evidence.  The appellant has argued 
that the veteran's bronchopneumonia was first incurred as a 
result of service.  Also, the claims file contains affidavits 
from several of the veteran's purported comrades from 
service, who suggested that he suffered from respiratory 
symptomatology during service.  

The Board is empathetic with the appellant's argument and 
acknowledges her husband's honorable active service.  
Nonetheless, competent medical evidence is still required to 
support her claim, and the individuals who provided the noted 
lay statements have not been shown to possess the requisite 
medical credentials or training needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
their lay opinions do not constitute medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In summary, the Board is compelled to concluded that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death, and this claim must be denied.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b), all doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
As the preponderance of the evidence is against the 
appellant's present claim, however, that section is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



